DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment dated 9/22/2020 has overcome the 35 USC 103 rejections listed in the previous office action, dated 7/24/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 23-25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0198277 A1 to Yu et al., in view of US 2002/0163611 A1 to Kamijima et al., and further in view of and further in view of US 2013/0293791 A1 to Abe et al.

Fig. 7 shows that area 15a and area 15b are unitary.  Figs. 2-3 show that the common electrode 50 covers the entire display area.  Therefore any areas located within that display area (including the first and second areas) would be unitary.  In addition, paras, 0033-0035 teach that variants of the embodiments shown in figs. 7-9 may have/incorporate the structural arrangement as shown in fig. 2.  Para. 0029 teaches that all of the sub-common electrodes may have the same voltage levels.  This is along with figs. 2-3, and paras. 0035, which teaches bottom common electrode being a single common electrode is viewed as providing further evidence that it was known to have the second area be unitary with the first area.), a first pixel group (those pixels located in region 50a), comprising a plurality of first pixel electrodes (43 para. 0029) located at a display area (48) of the first substrate and overlapping the first area of the common electrode, a second pixel group (those pixels located in region 50b) comprising a plurality of second pixel electrode (43) located at the display area (48) of the first substrate and overlapping the second area of the common electrode, a first auxiliary line (see fig. 9 below) physically connected to the first area (50a fig. 9) of the common electrode, a second auxiliary line (see fig. 9 below) physically connected to the second 

    PNG
    media_image1.png
    904
    815
    media_image1.png
    Greyscale


	However, Yu does not explicitly teach wherein the first connection electrode has a first overlap portion which overlaps the first connection portion and the second connection electrode has a second overlap portion which overlaps the second connection portion.
	Kamijima teaches a liquid crystal display device (abstract, figs. 6,) and further teaches a first connection electrode (figs. 6, 17 and labeled in fig. 20 below), having a first overlap portion (the area of 304a in fig. 20 overlapped with the connection 

    PNG
    media_image2.png
    513
    771
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    616
    492
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    697
    525
    media_image4.png
    Greyscale


	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify connection portions and common lines of Yu so as to have the first connection electrode has a first overlap portion which overlaps the first connection portion and the second connection electrode has a second overlap portion which overlaps the second connection portion as suggested by Kamijima in since it was known in the art to provide this type of connection for connecting an electrodes to terminal electrodes in order to provide a strong electrical 
	Yu also does not explicitly state the first connection electrode being disposed on a first layer different from layers of the first connection portion and the first common line, the second connection electrode being disposed on a second layer different from layers of the second connection portion and the second common line, and wherein the first and second common lines face a same side of the common electrode, wherein a first end portion of the first common line is connected to a first end portion of the second common line by the common electrode, and wherein a second end portion of the first common line is not in contact with a second end portion of the common line.
	Abe teaches the first connection electrode (80 in fig. 6, labeled in fig.10) being disposed on a first layer different from layers of the first connection portion (66 in fig. 6, labeled in fig. 10) and the first common line (58 in fig. 6, labeled in fig. 10 below), the second connection electrode being disposed on a second layer different from layers of the second connection portion and the second common line (The second connection electrode also represented by 80 in fig. 6, and labeled in fig. 10 will also have a structure and arrangement corresponding to that of fig. 6 and labeled.), and wherein the first and second common lines face a same side of the common electrode (Figs. 6 and 10 show that common lines 58 and 458 labeled below are attached through contact holes and therefore will face the same side of the common electrode.), wherein a first end portion (labeled in fig. 11) of the first common line (labeled in fig. 10, also shown in Also see paragraphs 0047-0050.  Fig. 5 is shown below in order to convey that the structure labeled in fig. 10 will also have the same corresponding layered structure as shown in fig. 6.)



    PNG
    media_image5.png
    365
    532
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    507
    583
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    646
    629
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    588
    610
    media_image8.png
    Greyscale

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device in Yu so as to have the first connection electrode being disposed on a first layer different from layers of the first connection portion and the first common line, the second connection electrode being disposed on a second layer different from layers of the second connection portion and the second common line, and wherein the first and second common lines face a same side of the common electrode, wherein a first end portion of the first common line is connected to a first end portion of the second common line by the common electrode, and wherein a second end portion of the first common line is not in contact with a second end portion of the common line as suggested by Abe in order 
Regarding claim 4, Yu teaches at least one data line (28, figs. 7-8) located at the first substrate (12 fig. 8), a first connection electrode (labeled in fig. 9 above) and a second connection electrode (labeled in fig. 9 above), and a size of the first connection electrode being larger than a size of the second connection electrode (the first connection electrode is larger due to it being longer).  Although Yu does not show a data driver, it is evident from the arrangement of the chip bonding area (66 fig. 9) that such a driver must be present in the non-display area of the lower side of the substrate (since all drivers are intended to be located on one and the same side of the device, as evident from the overall teaching in Yu.  See fig. 4.).
However, Yu does not explicitly teach to the first connection electrode being located farther away from the driver than the second connection electrode.
Abe teaches a first connection electrode (labeled in figs. 10 above; also see fig. 14) being larger and farther away from the driver (see fig. 3, and figs. 10, and 14) than second connection electrode (labeled in figs. 10; paras. 0066-0067, 0069, also see fig. 14).
Therefore it would have been to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, absent a teaching of criticality, for one to modify the display area of Yu, so that the first connection electrode being located farther away from the driver than the second connection electrode, as suggested by Abe in order to reduce the different in resistance between the common lines of different lengths. 

However Yu does not explicitly teach a first overlap portion being located farther away from the data driver than the second overlap portion, and a size of the first overlap portion being larger than a size of the second overlap portion.
Abe teaches a first overlap portion being located farther away from the data driver (see fig. 3) than the second overlap portion (see fig. 10 above and also see fig. 14) , and a size of the first overlap portion being larger than a size of the second overlap portion (see fig. 10 above and also see fig. 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display off Yu so as to have a first overlap portion being located farther away from the data driver than the second overlap portion, and a size of the first overlap portion being larger than a size of the second overlap portion as suggested by Abe in order to reduce the different in resistance between the common lines of different lengths. 


Regarding claim 6, Yu teaches a power supply unit applying a first common voltage to the first common line and applying a second common voltage to the second common line (figs. 4, 9. and paras. 0029, 0035).
	Regarding claim 7, Yu teaches the second common voltage and first common voltages may be the same or adjusted to independently of each other in order to improve the image (paras. 0029, 0035; This is viewed as indicating that the second common voltage maybe substantially equal to or higher than the first common voltage.).
	Regarding claim 8, Yu teaches at least one of the first connection electrode (part of 581 in fig. 9 above) and the second connection electrode (part of 582 in fig. 9 above) comprises material substantially the same as a material comprised of each pixel electrode (para. 0035).
	Regarding claim 23, Yu teaches the common electrode further comprises at least one of third to n-th areas (third connection area 50c fig. 9 above), wherein n is a natural number greater than 3.
	Regarding claim 24, Yu teaches at least one third auxiliary line (labeled in fig. 9 above) connected to one-to-one correspondence to said third to n-th areas (50c fig. 9).
	Regarding claim 25, Yu teaches third to n-th connection portions (third connection portion 62a fig. 9) electrically connected in one-to-one correspondence to said at least one third auxiliary line (see fig. 9 above) to said at least one n-th auxiliary line, wherein the first to n-th connection portions are not physically connected to each other (see fig. 9 above).


    PNG
    media_image4.png
    697
    525
    media_image4.png
    Greyscale


    PNG
    media_image9.png
    741
    552
    media_image9.png
    Greyscale

	However, Yu as modified by Kamijima does not explicitly state connecting the different parts through different contact holes.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrically connections of Yu as modified by Kamijima so as to have one side of the first connection electrode be connected to the first common line through a first contact hole and another side of the first connection electrode be connected to the first connection portion through a second contact hole, and wherein one side of the second connection electrode is connected to the second common line through a third contact hole and another side of the second connection electrode be connected to the second connection portion through a fourth contact hole in order to provide strong electrical connections between the different electrically conductive elements, while prevent shorting of the element and also reducing cost by reducing the amount of electrically conductive material needed for making the various electrical connections.

s 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0198277 A1 to Yu et al., in view of US 2002/0163611 A1 to Kamijima et al., and US 2013/0293791 A1 to Abe et al, and further in view of US 2014/0176885 A1 to Okita, hereinafter referred to as Okita.
	Regarding claim 9, Yu teaches the invention as shown above but lacks the explicit teaching of at least one gate line located at the first substrate, wherein the first auxiliary line overlaps a gate line located at the first area.
	Okita teaches a display apparatus (figs. 1-3) and further teaches the common electrode having at least two sections (para. 0022-0024, and fig. 2; The common electrode sections are separated at S4 in fig. 2 by the white hash marks at the intersections of the data lines and the scan lines. See fig. 2 below.) and further comprising at least one gate line (s1, s2, …s5, …s7 fig. 1) located at the first substrate (s1… figs. 1-2, para. 0015), wherein the first auxiliary line (CX that overlaps s2-s4 in fig. 2, para. 0026) overlaps a gate lines (s1 fig. 2) located in the first area (see fig. 2 below).


    PNG
    media_image10.png
    679
    802
    media_image10.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display area of Yu so as to have at least one gate line located at the first substrate, wherein the first auxiliary line overlaps a gate line located at the first area as suggested by Okita in order to suppress deterioration in the display quality by reducing color mixing.
Regarding claim 10, Okita teaches at least one gate line (S5 fig. 2) located at the first substrate, wherein the second auxiliary line (CX that overlaps s5-s7 in fig. 2) a gate line (s5 fig. 2) located at a second area (see fig. 2 above).
Regarding claim 12, Okita teaches the firs auxiliary line comprises a plurality of first auxiliary lines (CX that overlaps s2, s3, s4 fig. 2) and the second auxiliary line comprises a plurality of second auxiliary line (CX that overlaps s6 and s7 fig. 2), and a .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0198277 A1 to Yu et al., in view of US 2002/0163611 A1 to Kamijima et al., and US 2013/0293791 A1 to Abe et al. and further in view of US 2016/0018708 A1 to Kanda et al.
	Regarding claim 11, Yu in view of Kamijima teach the invention as shown above but lacks the explicit teaching of the first auxiliary line comprising a plurality of first auxiliary lines and the second auxiliary line comprises a plurality of second auxiliary lines, and a distance between a first auxiliary line and a second auxiliary line that are adjacent to each other being greater than a distance between adjacent ones of the first auxiliary lines.
	Kanada teaches a first auxiliary line (the 130 elements to the left of elements 115 and 121 in figs. 10a-10b, make up one auxiliary line) comprising a plurality of first auxiliary lines (each 130 element to the left of elements121 and 115 in figs. 10a-10b) and the second auxiliary line (the 130 element to the right of elements 115 and 121 in figs. 10a-10b, make up one auxiliary line), comprises a plurality of second auxiliary lines
 (each 130 element to the right of elements 121 and 115 in figs. 10a-10b, paras. 0059), a distance between a first auxiliary line (element 130 located on the left side of element 121 and also closest to element from the left side in figs. 10a-10b) line and a second auxiliary line (element 130 located on the right side and also closest to element 121 from the right side in figs. 10a-10b) that is adjacent to each other being greater than a 

    PNG
    media_image11.png
    358
    388
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    263
    483
    media_image12.png
    Greyscale


	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second auxiliary lines of Yu so as to have the first auxiliary line comprising a plurality of first auxiliary lines and the second auxiliary line comprises a plurality of second auxiliary lines, and a distance between a first auxiliary line and a second auxiliary line that are adjacent to each other being greater than a distance between adjacent ones of the first auxiliary lines as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0294285 A1 to Abe et al. is considered pertinent due to its teachings about the connections between the common electrode and the driver. See figs. 1-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.G.Q/Examiner, Art Unit 2871                           

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871